Exhibit 99.(a)(1)(iii) DELTA OIL & GAS, INC. Offer To Purchase All Outstanding Common Shares of THE STALLION GROUP On the basis of $0.0008 cash and 0.333333 of shares of DELTA OIL & GAS, INC. for each Stallion common share Pursuant to the Prospectus dated February 9, 2009 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00P.M., EASTERN TIME, ON MARCH 17, 2009, UNLESS THE OFFER IS EXTENDED February 9, 2009 To Brokers, Dealers, Commercial Banks, TrustCompanies and Other Nominees: Delta Oil & Gas, Inc., a Colorado corporation (“Delta” or the “Offeror”), is engaged in an offer to purchase (the “Offer”) all of the outstanding common shares (the “Shares”) of The Stallion Group (“Stallion”), a Nevada corporation (“Stallion”), in exchange for 0.333333 shares of Delta and $0.0008 cash, upon the terms and subject to the conditions set forth in the Prospectus dated February 9, 2009(the “Prospectus”) and the related Letter of Acceptance and Transmittal enclosed herewith. For your information and for forwarding to your clients for whom you hold Shares registered in your name or in the name of your nominee, we are enclosing the following documents: 1.
